 

EXHBIT 10.6

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”), is made and entered into as of the 2nd
day of February, 2015, by and between JV Holdings, LLC, a limited liability
company, 2068 Royal Fern Ct. #22B, Reston, VA 20191 (“JVH”) and Eventure
Interactive Inc., 3420 Bristol Street, 6th Floor, Costa Mesa, CA 92626
(hereinafter referred to as “Eventure” or the “Company”) JVH and Eventure are
hereinafter referred to individually as “Party” and collectively as “Parties.”

 

RECITALS

 

A.JVH is in the business of providing services for investor information and
investor relations;

 

B.Eventure has had discussions and negotiations with JVH for JVH to render to
Eventure the investor information and investor relations services identified
below; and

 

C.The Parties wish to reduce to writing the terms and conditions under which JVH
will provide such information and services to Eventure.

 

AGREEMENT

 

For and in consideration of the mutual promises and covenants contained in this
Agreement and for other good and valid consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.Term of Agreement

 

Except as otherwise provided in Section 18 hereof, the term of this Agreement
shall commence on February, 2nd, 2015 and shall end on February, 2nd, 2016.
Thereafter, this Agreement will automatically be renewed for one or more
additional one year terms, unless terminated by either party for any reason by
providing the other Party with written notice of intention not to renew, not
less than thirty days prior to the end of such existing term. In the event that
this Agreement is renewed for one or more additional one-year terms, the Parties
shall re-negotiate the terms of the cash fee and stock fee to be paid to JVH in
connection with each new term prior to the commencement date of each new term.

 

2.Services to be Rendered by JVH to Eventure

 

(a)During the term of this Agreement, JVH shall provide Eventure, on a best
efforts basis, investor relations services (the “Services”), which Services
shall include, but not be limited to, the following:

 

(i)managing all aspects of Eventure’s investor relations requirements including
those involving the Company’s officers, director, employees, consultants,
contractors, bankers, attorneys and shareholders;

 



 

 

 

(ii)assisting Eventure management with road shows, press releases, Company
website content and marketing matters;

 

(iii)participating in retail and institutional investor conferences; and

 

(iv)helping Eventure to develop a reliable and robust social media presence.

 

(b)JVH shall devote a minimum of 60 hours per month to the performance of the
Services and will have discretion as to the times at which the Services are
provided. Notwithstanding the foregoing, JVH shall attempt to make itself
available as and when reasonably requested by Eventure.

 

3.Compensation

 

(a)Eventure shall pay JVH a cash fee of Six Thousand Dollars ($6,000) per month,
for a period of not less than twelve (12) months (the “Monthly Cash Fee”), and
to be paid in full, in advance, on or before February 2nd, 2015.

 

(b)Eventure shall issue and deliver to JVH three hundred fifty thousand
(350,000) restricted shares of Eventure’s Common Stock, as soon as practicable,
following the execution of this Agreement. The full Stock Fee shall be issuable
on or before February, 2nd, 2015. The stock issuance to JVH is hereinafter
referred to both singly and collectively as the “Stock Fees”.

 

(c)Eventure will reimburse JVH for all expenses incurred by JVH in the
performance of the Services subject to the requirement that any and all expenses
in an amount greater than one hundred dollars ($100) will require advance
written approval by Eventure. At the discretion of Eventure, certain expenses
constituting travel and entertainment will be paid by the Company in advance;
and requirement by Eventure for JV Holdings, LLC to travel for road shows,
conferences, meetings, or company needs as determined by Company shall be paid
in advance by Eventure Interactive, LLC.

 

(d)Except for the consideration set forth in this Agreement, Eventure shall have
no other obligation for payment to JVH for delivery of the Services identified
in this Agreement.

 

4.Disclosure of Information

 

Eventure will furnish to JVH information and documents relating to Eventure as
reasonably requested by JVH for JVH to perform the Services. In performing the
Services, JVH shall use only such information and documents which have been
obtained from Eventure’s SEC filings and/or press releases, which have been
provided by Eventure to JVH or which Eventure has approved in writing in advance
for use by JVH. JVH shall not make any representations on behalf of Eventure
without the prior written consent and approval of Eventure. Nothing contained in
this Agreement shall grant JVH any right, title, or interest in Eventure’s
trademarks, patents, copyrights, trade secrets or other intellectual property.

 



2

 

 

JVH shall not disclose to any third party any material non-public information or
documents received from Eventure (“Confidential Information”) without the prior
written consent of Eventure other than: (i) to the agents or representatives of
JVH that have a need to know in connection with the Services, provided such
agents or representatives have a similar obligation to maintain the
confidentiality of Confidential Information; (ii) as may be required by
applicable law; provided, however, JVH shall provide prompt prior written notice
thereof to Eventure to enable Eventure to seek a protective order or otherwise
prevent such disclosure; or (iii) such Confidential Information has become
publicly known through no action of JVH or its agents or representatives.

 

5.Representations and Warranties of JVH

 

In order to induce Eventure to enter into this Agreement, JVH hereby makes the
following unconditional representations and warranties:

 

JVH has the requisite corporate power and authority to enter into this Agreement
and perform the Services. This Agreement is enforceable against JVH in
accordance with its terms except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

6.Representations and Warranties of Eventure

 

In order to induce JVH to enter into this Agreement, Eventure hereby makes the
following unconditional representations and warranties:

 

Eventure is not subject to any restriction imposed by the SEC or by operation of
the Securities Act of 1933, as amended (“1933 Act”), the Exchange Act of 1934,
as amended (“1934 Act”) or any of the rules and regulations promulgated under
the 1933 Act or the 1934 Act which prohibit its execution of this Agreement or
the performance of its obligations to JVH set forth in this Agreement. This
Agreement is enforceable against Eventure in accordance with its terms except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. All payments are required to be made on time and in accordance with
the payment terms and conditions set forth in this Agreement.

 

7.Indemnification of JVH by Eventure

 

Eventure acknowledges that JVH will rely on information provided by Eventure in
connection with the provision of the Services and represents that such
information provided by Eventure will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify JVH for claims against JVH
as a result of any breach of such representation, including, but not limited to,
reasonable attorney’s fees and other costs arising out of any such claims;
provided, however, that Eventure shall not be liable in any such case for
losses, claims, damages, liabilities or expenses that arise from the gross
negligence or willful misconduct of JVH or its agents or representatives.

 



3

 

 

8.Indemnification of Eventure by JVH

 

JVH and its principals shall indemnify and hold harmless Eventure and its agents
and representatives from and against any and all losses, claims, damages,
liabilities or expenses, including, but not limited to, reasonable attorney’s
fees and other costs related thereto, arising out of JVH’s grossly negligent
performance of the Services or JVH’s intentional breach of its representations,
warranties or material provisions in the Agreement.

 

9.Applicable Law

 

It is the intention of the Parties that this Agreement and the performance of
this Agreement and all lawsuits and special proceedings arising therefrom be
construed in accordance with and under and pursuant to the laws of the State of
California and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of California shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

 

10.Dispute Resolution

 

If a dispute arises relating to this Agreement or the termination of this
Agreement, claims for breach of contract or breach of the covenant of good faith
and fair dealing, claims of discrimination or any other claims under any
federal, state or local law or regulation now in existence or hereinafter
enacted, and as amended from time to time (“Dispute”), the Parties shall attempt
in good faith to settle the Dispute through mediation conducted by a mediator to
be mutually selected by the parties. The Parties shall share the costs of the
mediator equally. Each Party shall cooperate fully and fairly with the mediator
and shall attempt to reach a mutually satisfactory compromise of the Dispute. If
the Dispute is not resolved within thirty (30) days after it is referred to the
mediator, it shall be resolved through final and binding arbitration, as
specified in this Section 10.

 

Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) sitting within 20 miles of Costa Mesa, California, for
resolution by a single arbitrator acceptable to both parties. If the parties
fail to agree to an arbitrator within ten (10) days of a written demand for
arbitration being sent by one party to the other party, then JAMS shall select
the arbitrator according to the JAMS Rules for Commercial Arbitration. The
arbitration shall be conducted in accordance with the California Code of Civil
Procedure and the California Code of Evidence. The award of such arbitrator
shall be final and binding on the Parties and may be enforced by any court of
competent jurisdiction. In the event of arbitration to resolve a Dispute, the
prevailing party shall be entitled to recover its attorney’s fees and other
out-of-pocket costs incurred in connection therewith from any non-prevailing
party involved therein.

 

11.Non-Circumvention

 

The Parties agree that Confidential Information shall not be used for the
enrichment, directly or indirectly, of JVH or its agents or representatives,
without the express written consent of Eventure. In addition, JVH agrees that,
following receipt of Confidential Information from Eventure, including, but not
limited to, its relationships and business contacts, JVH shall not contract or
attempt to sell to, transact business with or purchase from the persons or
entities represented by Eventure’s relationships or business contacts without
the prior written permission from Eventure unless: (i) a business relationship
between JVH and Eventure’s relationship predated this Agreement; and (ii) JVH
can substantiate the same to the reasonable satisfaction of Eventure.

 



4

 

 

12.No Assignment or Delegation Without Prior Approval

 

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person without the prior written consent of
the Parties, except by operation of law or as otherwise set forth in this
Agreement.

 

13.Survival of Agreement

 

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.

 

14.Independent Contractor

 

JVH agrees to perform the Services as an independent contractor. Nothing
contained in this Agreement shall be construed to create an employer-employee
relationship between the Parties. JVH shall have no authority to enter into any
agreement on behalf of Eventure or to bind Eventure in any manner whatsoever,
unless Eventure authorizes JVH to do so in writing in advance of any such
agreement being signed by JVH.

 

15.No Amendment Except in Writing

 

Neither the Agreement nor any of its provisions may be altered or amended,
except in a dated writing signed by the Parties.

 

16.Waiver of Breach

 

No waiver of any breach of any provision of this Agreement shall be deemed to
constitute a continuing waiver or a waiver of any other provision of this
Agreement.

 

17.Severability of the Agreement

 

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.

 

18.Termination of the Agreement

 

This Agreement may be terminated by the Company by providing JH a Notice of
Termination not less than thirty (30) days prior to the effective date of the
termination of this Agreement (“Effective Date of Termination). In the event of
termination of this Agreement, JVH shall be entitled to retain the Monthly Cash
Fee and Stock Fees it has received prior to the Effective Date of Termination.

 

19.Counterparts and Facsimile Signature

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party to
this Agreement shall constitute a valid and binding execution and delivery of
this Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.

 

20.No Construction Against the Party Drafting This Agreement.

 

The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party drafting this Agreement.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
effective as of the date set forth above.

 



EVENTURE INTERACTIVE, INC.   JV HOLDINGS, LLC             By: /s/ Gannon
Giguiere   By: /s/ Sanford Diday Name: Gannon Giguiere   Name:   Sanford Diday
Title: CEO, Secretary, President   Title:  President           Date: February 2,
2015   Date:  February 2, 2015







 



 

